Citation Nr: 1215548	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In connection with his appeal, the Veteran and his friend testified at a video-conference hearing in January 2012 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As an initial matter, the Veteran testified at his Board hearing that he is in receipt of Social Security Administration (SSA) disability benefits for his knees and his psychiatric disorder.  Unfortunately, it does not appear these SSA records have been obtained.  And when, as here, VA is put on notice of the existence of possibly relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2), (c)(3); see also Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); Lind v. Principi, 3 Vet. App. 493, 494 (1992).

The Veteran also testified that he receives treatment for these disorders at the Denver, Colorado, VA Medical center (VAMC).  As such, these records need to be obtained so they may be considered in deciding this appeal.  The Board has constructive, if not actual, notice and possession of these additional records since they are generated within VA's healthcare system.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).     

The Board further finds, with respect to all claims, that the Veteran should be afforded VA examinations in order to determine the nature and etiology of his alleged disorders.

Regarding his knees, the Veteran states that his military occupational specialty (MOS) was in communications and was required to climb poles and slide down them to the ground, which resulted in repeated impact to his knees, leading to injury.  His service treatment records (STRs) reflect complaints of knee pain with a diagnosis of chondromalacia patella in January 1976.  Post-service treatment records from St. Joseph's Hospital reflect a diagnosis of a tear of the medial meniscus in the right knee in August 1998.  There is no current diagnosis of a left knee disorder.  However, the Veteran has testified that he has experienced bilateral knee symptomatology since service.  Therefore, the Board finds that he should be afforded a VA examination in order to determine whether he has a current bilateral knee disorder related to his military service, to include his in-service diagnosis and treatment for chondromalacia patella and/or in-service duties relating to sliding down poles.

As for his acquired psychiatric disorder, the Veteran claims he has suffered with depression since he was discharged from service due to behavioral/criminal problems.  His STRs are negative for any complaints, treatment, or diagnoses pertaining to a psychiatric disorder.  However, his service personnel records reflect that he was discharged due to apathy towards the Army and there was no evidence of psychiatric problems at such time.  Such also reflect that the Veteran had "sub-standard" performance.   There is no post-service diagnosis of an acquired psychiatric disorder; however, the Veteran has competently testified to feeling depressed.  Additionally, he has indicated that he was diagnosed with depression in 2002 at the Denver VA Medical Center.  Therefore, the Board finds that he should be afforded a VA examination in order to determine whether he has a current acquired psychiatric disorder related to his military service, to include the circumstances surrounding his discharge.
 
Pertinent to his alleged dental disorder, the Veteran contends that his current dental problems are the result of dental treatment in service, which cut his gum and caused part of his jaw to flake off.  His STRs show a dental procedure in 1976 where teeth 19 and 31 were extracted.  It was also noted that he had a high plaque score and bleed gums.  There was no injury or bone loss was noted.  

In his January 2012 hearing testimony, he stated he has received additional treatment at the Denver VAMC in 2006 when he had a tooth removed.  However, it is unclear whether his current dental issues are the result of the in-service treatment.  This determination is critical because VA outpatient dental treatment is granted to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  The significance of establishing eligibility under Class II(a) is there is no time limitation for making application for such treatment and the Veteran will be eligible to receive what amounts to perpetual VA dental care, not just on a one-time completion basis.  Therefore, the Board finds that he should be afforded a VA examination in order to determine whether he has a current dental disorder related to his military service, to include his in-service procedure.

Additionally, under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment for that condition.  It appears that only the aspect of entitlement to service connection for compensation purposes has been adjudicated by the agency of original jurisdiction (AOJ).  As such, while on remand, the AOJ should conduct all appropriate notification and development relevant to the Veteran's claim for VA outpatient dental treatment and then adjudicate such claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Denver VAMC.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's SSA disability records, including all medical records that formed the basis of any decision rendered by that agency.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his alleged bilateral knee disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses of the bilateral knees.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed left and/or right knee disorder is related to the Veteran's military service, to include his in-service treatment for chondromalacia patella and/or in-service duties relating to sliding down poles.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's bilateral knee disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his alleged acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses of acquired psychiatric disorders.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to the Veteran's military service, to include the circumstances surrounding his discharge. 

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his alleged dental disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses of dental disorders.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed dental disorder is related to the Veteran's military service, to include the alleged dental trauma the Veteran sustained during the procedure he underwent while in service. 

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's dental disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  The AOJ should conduct all appropriate notification and development relevant to the Veteran's claim for VA outpatient dental treatment and then adjudicate such claim. 

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

